Citation Nr: 1402950	
Decision Date: 01/24/14    Archive Date: 01/31/14

DOCKET NO.  10-13 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for multilevel degenerative disk disease and L5/S1 spondylosis.

2.  Entitlement to an initial rating in excess of 20 percent for multilevel degenerative disk disease and L5/S1 spondylosis. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

M. Turner, Counsel


INTRODUCTION

The Veteran served on active duty from November 1988 to February 1992. This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a March 2009 rating decision issued by the Regional Office (RO) in Denver, Colorado.

The Veteran testified before the undersigned Acting Veterans Law Judge at an August 2013 hearing.

At his hearing, the Veteran indicated that he wanted to file a claim for service connection for a bilateral knee disorder.  That claim has not been addressed by the Agency of Original Jurisdiction (AOJ).  It is therefore referred to the RO for initial action.

The issue of entitlement to a rating in excess of 20 percent for multilevel degenerative disk disease and L5/S1 spondylosis is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Resolving all benefit of the doubt in favor of the Veteran, there are paravertebral muscle spasms that are severe enough to cause an abnormal spinal contour.


CONCLUSION OF LAW

The criteria for an initial rating of 20 percent for multilevel degenerative disk disease and L5/S1 spondylosis are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2012); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5243 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board is cognizant of VA's duty to notify and assist the claimant with obtaining evidence in support of his claim.  In this case, while the 20 percent rating being awarded by the Board is not the highest rating available for the Veteran's low back disability, the Board is remanding the Veteran's claim for an even higher rating for additional development in accordance with the Veterans Claims Assistance Act.

Initial Rating

The Veteran contends that the 10 percent rating assigned for his low back disorder does not adequately represent the severity of this disability.  The Board agrees.

Disability ratings are determined by applying criteria that are set forth in the VA's Schedule for Rating Disabilities (38 C.F.R. Part 4).  Ratings are based on average impairments of earning capacity resulting from particular diseases and injuries and the residuals thereof in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities are described utilizing diagnostic codes set forth in 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

In cases, such as this one, in which a claim for a higher evaluation arises out of the initial grant of service connection for the disability at issue, multiple ("staged") ratings may be assigned for different periods of time during the pendency of the claim and appellate process. See generally Fenderson v. West, 12 Vet. App. 119 (1999).  See also Hart v. Mansfield, 21 Vet. App. 505 (2007).

Back disorders are rated pursuant to a common formula.  Pursuant to the general rating formula for diseases and injuries of the spine a 10 percent rating is assigned for forward flexion of the thoracolumbar spine that is greater than 60 degrees but not greater than 85 degrees; or a combined range of motion of the thoracolumbar spine that is greater than 120 degrees but not greater than 235 degrees; or muscle spasm, guarding, or localized tenderness that does not result in an abnormal gait or an abnormal spinal contour; or a vertebral body fracture with the loss of 50 percent or more of the height thereof.  A rating of 20 percent is assigned for forward flexion of the thoracolumbar spine that is greater than 30 degrees but not greater than 60 degrees; or a combined range of motion of the thoracolumbar spine that is not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  An evaluation of 40 percent is assigned for forward flexion of the thoracolumbar spine to 30 degrees or less; or where there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is assigned where there is unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is assigned where there is unfavorable ankylosis of the entire spine.  

Evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45. DeLuca v. Brown , 8 Vet. App. 202, 205-206 (1995).  The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures.  It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45.

The Veteran's VA treatment records through 2009 reflect that he has frequent complaints of back pain.  He complained of constant pain and spasms and that his back would frequently go out.  At his 2013 hearing, he testified that he has back pain and spasms that at times cause incapacitating pain.  Although he rests when the pain occurs, he testified that did not see a doctor for these episodes because he was too incapacitated to go to a doctor's office.  He testified that he lost two prior jobs because of his back, and was having difficulty at his current job.  He needed to take a great deal of time off from work due to back pain.

The Veteran was examined in February 2009, at which time he reported that he had continuous back pain that limited his activities.  Examination revealed that the Veteran had a normal gait, but a mildly hip flexed posture with a mild decrease in the usual lumbar lordosis.  There was some mild to moderate tenderness to palpation in the midline and lower lumbar paraspinals at L5-S1.  Range of motion was 80 degrees forward flexion with pain at 70 degrees, 20 degrees of extension with pain at the endpoint, 40 degrees of left lateral flexion and 35 degrees of right lateral flexion without pain, 30 degrees of left lateral rotation and 20 degrees of right lateral rotation without pain.  There was no change in range of motion after three repetitions.

Given the Veteran's complaints of spasm and the examiner's finding of a mildly reduced lumbar lordosis, resolving all benefit of the doubt in favor of the Veteran, the evidence shows muscle spasm severe enough to result in an abnormal spinal contour. Therefore, the criteria for a 20 percent evaluation are met.  The Board will remand the issue of whether a rating in excess of 20 percent is warranted as the information is not sufficient to make that determination at this time.



ORDER

A 20 percent rating for multilevel degenerative disk disease and L5/S1 spondylosis is granted.


REMAND

At his August 2013 hearing, the Veteran contended that his back pain had worsened since his previous VA examination more than four years earlier.  Under these circumstances, he should be afforded a new VA examination that reflects the current severity of his low back disability and the severity since 2007.  Additionally, since the most recent treatment records in the claims file are also from 2009, more recent medical records should be obtained. 

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he identify and provide appropriate releases for all sources of treatment for his low back disability after November 2009.  All identified records for which the Veteran provides appropriate releases should be obtained.  VA treatment records should also be obtained.  If records are identified but cannot be obtained, the efforts that were made to obtain the records should be documented in the claims file and the Veteran should be notified of VA's inability to obtain the records.

2.  After any additional evidence is associated with the claims file, provide the Veteran a new VA examination of his low back disability.  All symptoms and functional effects of the low back disability should be set forth in detail.  The examiner must state whether there is any evidence of favorable or unfavorable ankylosis of the spine, and determine the range of motion of the Veteran's lumbar spine, in degrees, noting by comparison the normal range of motion of the lumbar spine.  It must also be determined whether there is weakened movement, excess fatigability, or incoordination attributable to the service-connected lumbar spine disability, expressed in terms of the degree of additional range of motion loss or favorable or unfavorable ankylosis due to any weakened movement, excess fatigability, or incoordination.  An opinion must be stated as to whether any pain found in the lumbar spine could significantly limit functional ability during flareups or during periods of repeated use, noting the degree of additional range of motion loss or favorable or unfavorable ankylosis due to pain on use or during flareups.

The examiner must also report any associated neurological complaints or findings attributable to the lumbar spine disability, including any noted during nerve conduction and/or electromyography studies, to evaluate radiating pain, if any, that results from the service-connected lumbar spine disability.  It must also be noted whether the Veteran has intervertebral disc syndrome; if so, the examiner should state whether the Veteran experiences incapacitating episodes, as defined by 38 C.F.R. § 4.71, and the frequency and total duration of such episodes over the course of the past 12 months.

3. Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
K. MILLIKAN
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


